Citation Nr: 1740639	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1989 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and December 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A private attorney previously represented the Veteran but withdrew representation in March 2016.  The Veteran has not since elected a new representative and is currently unrepresented.

In June 2015, the Board granted an increase of the Veteran's initial rating for PTSD to70 percent and remanded the case for further development concerning the issues of entitlement to an increased rating in excess of 70 percent for PTSD, and entitlement to a TDIU. 


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by total occupational and social impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating in excess of 70 percent for posttraumantic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

a. Increased rating in excess of 70 percent for PTSD criteria

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A 70 percent rating is warranted for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The next and highest rating for PTSD, 100 percent rating, is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Listed symptoms are not exhaustive, but "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vasquez-Claudio v. Shinseki, 713 F3d 112, 117-18 (Fed. Cir. 2013); 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a).  The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125 , 4.130. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, 8 Vet. App. at 242.  An assigned GAF score, like an examiner's assessment of the severity of a disability, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id. ; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

b. TDIU criteria

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more.  Id.

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner.  The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

The Board shall consider the nature of the employment and the reason for any termination.  38  C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1 , 4.15 (2016); Van Hoose, 4 Vet. App. 361(1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

III. Analysis

a. Increased rating in excess of 70 percent for PTSD

Pursuant to the June 2015 Board decision, the RO effectuated the 70 percent evaluation for PTSD effective July 28, 2010-the date of the Veteran's initial claim for service connection for PTSD.  The Veteran, through his previous representative, alleged that his PTSD symptoms worsened considerably since a February 17, 2011 VA examination.  See June 2014 Third Party Correspondence.  As such, the Board must determine whether an evaluation in excess of 70 percent is warranted.

After a careful review of the evidence of record, the Board finds that the Veteran does not present symptomatology consistent with a 100 percent evaluation.  While the Veteran faced occupational and social impairment due to PTSD symptomatology during the applicable appeal period, such symptomatology was adequately contemplated by his 70 percent rating.

For a 100 percent evaluation for PTSD, the record must show the Veteran suffered from total occupational and social impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board finds that the Veteran's symptoms do not rise to this level of severity, which is explained below.

A March 2016 VA examination report indicates the Veteran presented symptomatology such as anxiety, depression, irritability, anger, difficulty concentrating, and sleep disturbances due to his PTSD.  The examiner noted the Veteran's reported social and occupational issues.  Despite such symptomatology, the examiner found the Veteran to be fully oriented with well-organized thought process and no evidence of psychosis.  The Veteran denied suicidal ideations.  The examiner noted the Veteran was married and employed, albeit with difficulty.

An October 2015 VA examination report indicates the Veteran presented similar symptomatology.  The October 2015 VA examiner nevertheless found the Veteran to be alert and fully oriented with no evidence of memory impairment.  The examiner's ultimate impression was that the Veteran did not meet the full criteria for PTSD at the time and deemed the PTSD to be in partial remission.

Contemporaneous medical records created for the purpose of PTSD treatment indicate the Veteran consistently reported the previously mentioned symptomatology, as well as panic attacks; however, the Veteran was consistently assessed as demonstrating coherent thought process and communication skills, and consistently denied suicidal or homicidal ideations.  See April 2014 VA treatment records, May 2011 VA treatment records.  In January 2013, the Social Security Administration, in consideration of the Veteran's mental disorder, confirmed a decision to find the Veteran as not disabled for their purposes.  January 2013 SSA/SSI letter.

In a March 2014 statement, the Veteran, claimed instances of having suicidal thoughts at least a couple times a week and issues with forgetting names of relatives.  While these statements could indicate some symptomatology in line with that contemplated by the schedular criteria for a 100 percent evaluation, the Board finds these statements to be inconsistent with the evidence heretofore discussed.

The Board acknowledges the Veteran's contentions as to the increase in severity of his PTSD.  The Board does not downplay the very real and serious disability from which the Veteran suffers.  Nevertheless, a 70 percent evaluation under 38 C.F.R. § 4.130 already contemplates a significant and almost total level of occupational and social impairment; with deficiencies in virtually all aspects of life such as work, school, family relations, judgment, thinking, and mood.

A 100 percent rating, however, evokes a mental disability picture that is simply not presented by credible evidence in this case.  The Board does not find the Veteran's symptomatology to equate to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including of maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In light of the foregoing, the Board finds the evidence to preponderate against an increased rating in excess of 70 percent for PTSD.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. TDIU

The Veteran meets the minimum disability rating percentage threshold for consideration of TDIU.  The Veteran is currently service-connected for PTSD (70 percent from July 28, 2010), status post left knee meniscectomy with degenerative joint disease (10 percent from September 23, 2008), and status post left knee meniscectomy with degenerative joint disease (10 percent from September 23, 2008).

The Veteran has alleged difficulty adjusting to the stresses of work and interacting with coworkers and supervisors, as well as contending with panic attacks.  The Veteran has also asserted that his knee disabilities interfere and prevent physical aspects of employment.  Such difficulties notwithstanding, the Board does not find the Veteran as unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.

A March 2016 VA examination report reflects that the functional impact of the Veteran's knee disabilities do not preclude light duty or sedentary employment.

A March 2016 VA examination for PTSD summarized the Veteran's level of occupational impairment due to PTSD as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

An October 2015 VA examination summarized the factors contributing to the Veteran's level of occupational impairment due to PTSD as mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The Board notes the Veteran's greatest period of unemployment from 2011 until 2013.  VR&E - General at 343.  The Veteran has both a Bachelor's degree (awarded 1988) and a Master's degree (awarded 2014).  Id. at 343.  The Veteran attended a community college from 2011 to 2012.  Vocational rehabilitation records indicate his case manager as of November 2014 declared the Veteran to be "job ready."  Id. at 307.  The case manager noted the Veteran had appropriate work attitudes and job seeking skills.  Id.  The case manager further noted the Veteran's teaching background and that he was currently a non-paid fellow with a policy institute on climate and security.  Id.  The Veteran was also noted as self-employed and had a registered cyber security company.  Id.  The Veteran was in the midst of seeking employment for a steady income while he continued to build his business.  Id.  

In consideration of the Veteran's credentials, training, and the impact of his service-connected disabilities; the Board does not find the Veteran's service-connected disabilities to have rendered him incapable of securing or following substantially gainful employment.  Despite periods of unemployment and the challenges presented by the Veteran's disabilities, the record establishes that the Veteran maintained the capability throughout the appeal period to secure or at least pursue gainful employment.

In light of the foregoing, the Board finds the evidence to preponderate against a claim for a TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 70 percent for PTSD is denied.

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


